DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 10-15-21.
Claims 1, 3-5, 13-14 and 20-21 are amended.
Claims 2, 8 and 11-12 are canceled.

Election/Restrictions
Claim 1 is allowable. The restriction requirement of Groups, as set forth in the Office action mailed on 08-19-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups is withdrawn.  Claims 20-21, directed to Group IV and V, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
DETAILED ACTION

Amendment
1.	Acknowledgement is made of Amendment filed 03-09-21.
2.	Claims 1, 9, 14, and 22 are amended.
3.	Claims 11, 23 and 24 are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-13 directed to Group II, non-elected without traverse.  Accordingly, claims 8-13 been cancelled.

Allowable Subject Matter	
Claims 1, 3-8, 10 and 13-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 3-8, 10 and 13-19 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a plurality of ground conductors overlapping the plurality of signal lines as viewed from the laminating direction and between which the plurality of signal lines are sandwiched in the laminating direction; the plurality of ground conductors includes a plurality of openings that provide an unevenly distributed 
Claim 20 allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 20 in combination as claimed, including:
the plurality of conductor patterns include a plurality of signal lines provided at positions not overlapping each other as viewed from a laminating direction of the plurality of insulating resin base material layers, and a plurality of ground conductors overlapping the plurality of signal lines as viewed from the laminating direction and between which the plurality of signal lines are sandwiched in the laminating direction; the plurality of ground conductors includes a plurality of openings that provide an unevenly distributed aperture 
Claim 21 allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 21 in combination as claimed, including:
the plurality of conductor patterns include a plurality of signal lines provided at positions not overlapping each other as viewed from a laminating direction of the plurality of insulating resin base material layers, and a plurality of ground conductors overlapping the plurality of signal lines as viewed from the laminating direction and between which the plurality of signal lines are sandwiched in the laminating direction; the plurality of ground conductors includes a plurality of openings that provide an unevenly distributed aperture ratio; no conductor extends from a periphery of any of the plurality of openings in 
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 20, 21 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848